Title: From James Madison to Levi Lincoln, 25 July 1801
From: Madison, James
To: Lincoln, Levi


Dear Sir
Washington July 25. 1801
Tho’ much hurried in preparing for my journey home I can not leave this place without thanking you for your last very kind letter, and wishing you all the happiness in your domestic situation which will be added by the perfect reestablishment of Mrs. Lincoln’s health, and that of her mother. Mine in which you are so good as to take an interest, ⟨h⟩as with a slight bilious interruption continued to improve in a moderate degree, and if I can get into the pure air which I breathe at home, without a return of the attack, I shall have a more flattering prospect than I have had for nearly two years past.
I recd. last evening a letter from Mr. Dawson of May 27. He had passed thro’ the preliminary ceremonies but had not reached the stage of a formal ratification of the Convention. He ventures however to say that every appearance assures him that it will meet with no difficulty. I have letters also from Mr. King of May 30. & June 1. which manifest dispositions equally satisfactory in that quarter. The orders for suppressing the outrages on our trade in the W. Indies are renewed, with an addition requiring all letters of Marque not conforming to them to be called in. Other tokens are given of a wish to cultivate a good understanding with us. The strongest of them, is an order for our Frigates gone to the Mediterranean, to be kindly recd: and supplied with what they want from the King’s stores at Gibralter, Minorca & Malta. This was communicated by Ld. Hawkesbury to Mr. King, by order of his Majesty, for the information of the President of the U. S. This mark of politeness & liberality, would however have had more merit, if it had not introduced a conversation on the subject of Louisiana, which betrayed ideas not so disinterested. Still the proof remain⟨s⟩ that the present policy there is to treat us with more respect and to acknowledge us as of more importance than heretofore notwithstanding the prophetic degradations denounced against the election of Mr. Jefferson. For other articles of intelligence I must refer you to the Newspapers, having time only to add assurances of the high esteem & sincerest affection, with which I am Dear Sir, your friend & servt.
James Madison.
 

   
   RC (MHi). Docketed by Lincoln.


